Title: [February 1772]
From: Washington, George
To: 




Feb. 1st. Attempted to ride as far as the Ferry Plantation to wch. there was a Tract broke but found it so tiresome & disagreeable that I turnd back before I got half way.
 


2. At home all day.
 


3. At home all day alone.
 


4. At home all day alone.
 


5. Went to run a line across from the Ferry Plantation to where My Pasture fence strikes the Creek—also to run and measure the Field I am going to Inclose.
 


6. Went across the Creek upon the Ice and staked off a fence for the Field on the Creek.
 


7. Attempted to ride to the Mill, but the Snow was so deep & crusty, even in the Tract that had been made that I chose to Tye my Horse half way & walk there.
 


8. At Home all day.
 


9. Ditto—Ditto.
 


10. Ditto—Ditto.
 



11. Went out to make some further discovery of the Lines of West French & Manley & was much fatiegued by the deepness and toughness of the Snow.


   
   John West, Jr., Penelope French, and Harrison Manley owned land between the Mill and Ferry plantations (see map, 1:240).



 


12. Attempted to ride out again but found the Roads so disagreeable and unpleasant that I turnd back before I got to the Ferry Quarter.
 


13. Went to the Ferry Plantation to run some Lines there. Returnd before 12 Oclock.
 


14. Went out with my Compass agn. & run the Courses of Doegs Creek up to my Mill. Also a line or two of the Wades Land.
 


15. At home all day.
 


16. Ditto—Ditto.
 


17. Rid to the Mill Plantation to See a Negro Man Sick of a Pleurisy.
 


18. Rid to the Mill again on the same business as yesterday.
 


19. Rid to Muddy hole, Doeg Run & Mill before Dinner.
 


20. At home all day.


   
   GW today wrote Robert Cary & Co., that he was “impatiently waiting for” the goods that he had ordered during the summer, especially the millstones of which he was much in need (DLC:GW). Unknown to GW, the ship Trimley of London had entered the South Potomac Naval District on the previous day, bringing him and his two stepchildren goods worth £722 17s. 2d. sterling from Cary & Co. On board was a pair of French buhrstones, 4 feet 4 inches in diameter, for which the company had charged him £40 16s. 10d. sterling, including packing and shipping (P.R.O., C.O.5/1350, f.52). All of the goods must have soon arrived at Mount Vernon, and the buhrstones apparently were installed in the mill in time for spring grinding.



 


21. Rid to the Ferry Plantation and to the Fishing Landing where a few Fish were catchd in the Sein.
 


22. Rid to the Ferry Plantation & Muddy hole, & returnd to Dinner. Mr. Ramsay & Captn. Conway Dind & lodgd here.



   
   During this visit GW gave William Ramsay £25, “advanced on acct of your Son William at the Jersey College” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 47).



 


23. At home. Mr. Ramsay & Captn. Conway stayd all day.
 


24. These Gentlemen went away. I rid to the Ferry Plantation and returnd to Dinnr.
 


25. Set of for Williamsburg but not being able to cross Accatinck (which was much Swelled by the late Rains) I was obliged to return home again.


   
   The first session of the new Virginia General Assembly, after several prorogations, was scheduled to begin on 6 Feb., but did not obtain a quorum until four days later due to the bad weather and poor roads (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 145–53).



 


26. Sett off again and reachd Colchester by nine Oclock where I was detaind all day by high Winds & low tide.
 


27. Crossd early & breakfasted at Dumfries. Got to Fredericksburg in the Afternoon & lodgd at Colo. Lewis’s.
 


28. Stayd all day in Town with my Brother John &ca. Dined at Colo. Lewis’s & Spent the Evening at Captn. Weedon’s.
 


29. Prosecuted my Journey. Dined at Caroline Ct. House & lodged at Todds Bridge.


   
   The Coleman family tavern at Caroline Court House was now operated by Francis Coleman’s widow, Hannah Johnston Coleman (CAMPBELL [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 413; KING [3]George H. S. King. “Some Notes on the Coleman Family of Caroline County, Virginia.” Virginia Magazine of History and Biography 54 (1946): 258–60., 259).



